Exhibit 10.8
 
Working Capital Loan Contract
 
Contract NO. 2012EZYloan10801

 
THIS CONTRACT (“Contract”) is made by the Parties listed hereunder:

 
Borrower: Laifeng Anpulo (Group) Food Development Co., Ltd.,
Business Licence No: 422827000001641
Legal Representative: Wenping Luo
Address: Hangkong Road, Xiangfeng Town, Laifeng County
Post code: 445700
Banking accounts: Laifeng Branch of Bank of China Limited
Tel: 0718-6285928
Fax: 0718-6285928

 
Lender: Enshi Branch of Bank of China Limited
Person in Charge: Xiaonong Ma
Address: No. 35, Hangkong Road, Enshi City, Hubei Province
Post code: 445000
Tel: 0718-8248218
Fax: 0718-8248218

 
Upon equal negotiations and mutual agreement, the Lender and the Borrower enter
into this Contract in relation to the provision of relevant loan by the Lender
to the Borrower.

 
Article 1 Amount of Loan

 
1.1 Currency of loan: RMB

 
1.2 Amount of loan: RMB 28,000,000.00 (RMB TWENTY-EIGHT MILLION Yuan ONLY)

 
Article 2 Term of the Loan
 
The term of the loan hereunder shall be 24 months commence from the actual
drawdown date, or if there are withdrawn by installments, the term commence from
the first drawdown installment date.

 
The Borrower shall make drawdown strictly comply with the agreed drawdown date
hereunder, and shall make repayment in accordance with the amount and schedule
as required under this Contract even if the actual drawdown date is latter than
the agreed drawdown date.

 
Article 3 Purpose of Loan

 
Purpose: For working capital used for purchasing hogs, hogs slaughtering and
selling.
 
Without written consent of the Lender, the Borrower may not use the loan for any
purpose other than those abovementioned. The loan cannot used for including but
not limited to: invest in fixed assets or equity investments, or any other
purpose prohibited or restricted by applicable laws and regulations.

 
Article 4 Interest Rate and Interest Calculation
 
4.1 Interest Rate
 
Interest rate for the loan shall be determined in accordance with Item (2)below:

 
(1) Fixed interest rate at N/A % per annum, which shall remain unchanged within
the term of this Contract.
 
 
 

--------------------------------------------------------------------------------

 
 
(2) Floating interest rate. The interest determination date shall be the actual
drawdown date (or if there are withdrawn by installments, the drawdown date) of
the loan. The rate shall be adjusted every 12 months, and the first day of each
subsequent float period shall be the interest determination date of that float
period. Viz. the benchmark interest rate applicable to each interest period
subsequent to the initial period shall be determined on the same numerical date
in the month of such adjustment as the drawdown date. If there is no same
numerical date in the month of adjustment as the drawdown date, the benchmark
interest rate for such period shall be determined on the last day of such month
of adjustment

 
For each drawdown
 
Floating interest rate for a RMB loan
 
A. the interest for the first-term(from the actual drawdown date to expiration
date of that float period) loan shall be the benchmark lending rate for loans
with a term of two (2) years as stipulated by the People’s Bank of China on the
actual drawdown date;

 
B. the applicable interest for each float period shall be calculated according
to the loan interest rate as adjusted and applicable to such float period
stipulated by the People’s Bank of China on the adjustment date.

 
4.2 Interest Calculation

 
Loan interest shall be calculated from the actual drawdown date on the basis of
the actual drawdown amount and the actual day number that the borrowed amount
outstanding.
 
Interest calculation formula: interest= principal amount * actual number of days
* daily interest rate
 
The basis for calculating the daily interest rate shall be 360 days per annum,
and the conversion formula shall be: daily interest rate= annual interest
rate/360.

 
4.3 Interest Settlement
 
Interest for the loan shall be settled in accordance with Item (2) below:
 
(1) If interest is settled on a quarterly basis, the settlement date shall be
20th day of the last month of each quarter, and the 21st day shall be the
interest paying date.

 
(2) If interest is settled on a monthly basis, the settlement date shall be 20th
day of each month, and the 21st day shall be the interest paying date.
 
If the repayment date for the last installment of the principal is not the
interest paying date, the interest paying date shall be the repayment date for
the last installment of the principal. The Borrower shall repay all the interest
hereof to the Lender.

 
4.4 Penalty Interest

 
(1) Penalty interest will be imposed on any overdue amount (overdue penalty
interest rate), or on any amount that is used for any purpose other than those
set out hereunder (misappropriation penalty interest rate).
 
If overdue and misappropriation exists simultaneously, the applied penalty
interest rate shall be the higher of the two rates mentioned above.

 
(2) Compound interest will accrue at the overdue penalty interest rate under
Article 4.3 on any interest that the Borrower fails to pay when it becomes due.
 
 
2

--------------------------------------------------------------------------------

 
 
(3) Penalty interest rate

 
Penalty interest rate for loan of floating interest rate
 
Penalty interest rate shall be adjusted in accordance with the floating interest
rate under Article 4.1. The overdue penalty interest rate shall be 30% above the
original interest rate and the misappropriation penalty interest rate shall be
50 % above the original interest rate.

 
Article 5 Preconditions to withdraw the Loan

 
The following conditions shall be satisfied by the Borrower before the loan
drawdown:

 
5.1 This Contract and the appendices hereof have become effective;

 
5.2 The Borrower has provided guarantor as required by the Lender. All guarantor
documents have been duly obtained relevant approvals, fillings and registrations
formalities in accordance with the applicable legal requirement;

 
5.3 The Borrower has furnished the Lender with all the relevant copies of
documents, receipts, seals, personnel roll, signature, and the documents
concerned have been dully filled;

 
5.4 The Borrower has opened an applicable bank account in accordance with the
Lender’s requirement;

 
5.5 The Borrower has submitted a drawdown application and the supporting
documents concerning the purpose of the loan to the Lender at least 10 bank
business days prior to the proposed drawdown date, and the formality of drawdown
has been completed;

 
5.6 The Borrower has furnished the Lender with the valid, genuine a resolutions
and authorizations of the board of directors or other authorities that approve
the application, signing and performance of this Contract;

 
5.7 Other materials required by law or both parties: N/A

 
The Lender has no obligation to advance any loan to the Borrower until all
abovementioned conditions have been satisfied by the Borrower or waived by the
Lender

 
Article 6 Drawdown

 
6.1 The Borrower shall make drawdown according to the schedule and method in
accordance with Item (1)below:
 
(1) The drawdown shall be made in one lump sum on October 31, 2012. (The actual
drawdown date is subject to relevant receipt of loan.)
 
(2) The final drawdown shall be made before N/A.

 
(3) The drawdown shall be made in accordance with the schedule below:
 
Date
Amount
N/A
N/A
N/A
N/A
N/A
N/A

 
6.2 If the Borrower fails to make drawdown as required above, the Lender may
cancel all or part of the loan.
 
 
3

--------------------------------------------------------------------------------

 
 
6.3 Commitment Fee
 
In the event that the Borrower fails to make drawdown in full before the
drawdown date as agreed, the commitment fee as prescribed below shall be imposed
on the “undrawn loan”, which shall be the difference between the amount of the
loan during the period and the amount for which the Borrower has made drawdown.
 
Amount of the commitment fee shall be calculated in accordance with the undrawn
loan, the number of the overdue days and a rate of 1% per annum.
 
The date of collecting the commitment fee shall be October 31, 2012. (The actual
collecting date is subject to relevant receipt of loan.)
 
7. Delivery of the Loan

 
7.1 Loan Delivery Account

 
The Borrower shall open an account in the Lender and which shall be used for
receiving the loan in accordance with this Contract:

 
The account information:
 
Name: Laifeng Anpulo (Group) Food Development Co., Ltd.,
 
Account Number:【572957549394】

 
7.2 Method of Loan Delivery

 
(1) The method of the loan delivery shall comply with relevant regulatory
requirements, management requirement and articles hereunder. The method of a
single loan drawdown shall be confirmed in the drawdown application, in the
event that the loan delivery method chosen by the Borrower in the drawdown
application is deemed not satisfied with the Lender’s requirement, the Lender
may alter the method of delivery or cancel the delivery.

 
(2) Entrusted delivery refers to the delivery of the proceeds of the loan to
relevant payees for the purpose as agreed under this Contract upon and in
accordance with drawdown request and delivery entrustment issued by the
Borrower. In accordance with relevant regulatory requirement and management
requirement of the China Banking Regulatory Commission (“CBRC”) and the Lender,
a loan meeting any of conditions as below shall be subject to the entrusted
delivery arrangement:
 
A. The Borrower obtains the loan from the Lender for the first time and whose
credit rating is not meeting the requirement of the Lender;

 
B. The payees is explicit (including the account name and number) in the
drawdown request and a single drawdown is over 5 millionRMB (excluding the
foreign currency shall be converted at the exchange rate of N/A on the actual
drawdown date)
 
C. Other condition agreed by both parties: N/A
 
(3) Delivery of the Borrower at its own discretion refers to the delivery of the
proceeds of the loan to relevant payees by the Borrower for the purpose as
agreed under this Contract after the relevant proceeds of the loan has been paid
to the Borrower’s account upon the drawdown request. Except for the conditions
stipulated in the abovementioned term of Entrusted delivery, all the method of
delivery of the loan shall be the delivery of the Borrower at its own
discretion.
 
(4) Change the method of delivery. In the event of any change to the delivery to
others by the Borrower and the credit rating of the Borrower after the drawdown
request has been submitted, the delivery method shall be changed if the delivery
of the Borrower at its own discretion meeting the requirements of the Item (2)
of Article 7.2 hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
7.3 Requirements for Entrusted Delivery

 
(1) Entrusted Delivery. In the event that the loan delivery is applicable to the
entrusted delivery, the Borrower shall submit a drawdown request with an
entrusted delivery agreement to the Lender. After the relevant proceeds of the
loan has been paid to the Borrower’s account, the Lender will pay the proceeds
of the loan to such payees for the purpose as agreed under this Contract basing
on the entrusted delivery agreement and the specific names and account
information of the relevant payees thereof.

 
(2) Provision of the transaction documents. In the event that the loan delivery
is applicable to the entrusted delivery, the Borrower shall provide the
information of specific names and account information of the relevant payees and
the supporting documents concerning the purpose of loan which is consistent with
the purpose as agreed hereunder. All documents and information provided by the
Borrower to the Lender are true, complete and effective. The Lender shall not be
liable for any nonperformance of delivery arising from any untrue, inaccurate or
incomplete transaction documents provided by the Borrower, and the repayment
obligations of the Borrower thereof shall not be affected thereby.
 
(3) Performance of Entrusted Delivery

 
A. In the event of entrusted delivery, the Lender shall pay the loan to the
payees via the account of the Borrower upon reviewing the entrusted delivery
agreement and the transaction documents provided by the Borrower.

 
B. In the event that the supporting documents concerning the purpose of loan is
inconsistent with the purpose as agreed hereunder or has any other defects, the
Lender may request the Borrower to make supplement, replacement, explanation or
resubmission to the relevant documents and is of the right to refuse the
delivery of loan until the eligible documents are provided by the Borrower.

 
C. The Lender shall not be liable for any nonperformance of delivery due to the
fact that the remittances is returned by the bank of the payees, and the
repayment obligations of the Borrower thereof shall not be affected thereby. In
such event, the Lender may freeze up the retuned remittances and the Borrower
shall resubmit the entrusted delivery agreement and the transaction documents to
the Lender.

 
(4) The Borrower shall not break the loan which is subject to entrusted delivery
into parts to dodge entrusted delivery.

 
7.4 The Borrower shall timely provide utilization record and relevant documents
concerning the loan to the Lender in accordance with the Lender’s requirement,
such documents shall including but not limited to: N/A.

 
7.5 In the event of the following conditions, the Lender may cease to pay the
loans to the Borrower under this Contract or reconfirm the amount and delivery
terms of the loan:

 
(1) The Borrower violates this Contract and breaks the loan which is subject to
entrusted delivery into parts to dodge entrusted delivery.

 
(2) The credit rating and profit ability of main business of the Borrower suffer
deterioration.

 
(3) There is abnormal change to the fund utilization.

 
(4) The Borrower fails to provide timely utilization record and relevant
documents concerning the loan to the Lender in accordance with the Lender’s
requirement.
 
(5) The utilization of the loan by the Borrower is inconsistent with the terms
under this Contract.
 
 
5

--------------------------------------------------------------------------------

 
 
Article 8 Repayment

 
8.1 The Borrower shall designate the following special collection account, which
will be used to collect relevant fund to be used to repay the loan. The Borrower
shall submit the cash flow related to such account. The Lender may supervise on
the special collection account and require the Borrower to give explanation on
abnormal change to the cash flow concerning to such account.
 
Name: Laifeng Anpulo (Group) Food Development Co., Ltd.,
 
Account Number:【572957549394】

 
8.2 Unless otherwise agreed, the Borrower shall repay the loans hereunder in
accordance with Item (1) below:

 
(1) The Borrower shall fully repay the loan in one lump sum on the maturity date
according to the Contract.

 
(2) The Borrower shall repay the loan in installments according to the following
schedule
 
Date
Amount
N/A
N/A
N/A
N/A

 
(3) Other repayment plan: N/A
 
In the event that the Borrower requires altering the abovementioned repayment
schedule, a written request shall be submitted to the Lender at least 30 bank
business days prior to the proposed repayment date and the new repayment
schedule shall be confirmed in writing by both parties.

 
8.3 Unless otherwise agreed, if the Borrower fails to repay both the principal
and interest on the due date, the Lender may decide the priority sequence of
each item to be settled; in the event that the repayment are made in
installments and there are more than one due or overdue loans, the Lender may
decide the priority sequence of each loan to be settled; in the event that there
are more than one due or overdue loans contracts, the Lender may decide the
priority sequence of each contract to be performed.
 
8.4 Unless otherwise agreed, the Borrower may prepay the loan upon a prepayment
notice not less than 15 bank business days to the Lender. The amount prepaid
shall be used to repay the last maturing loan first, i.e., repay in a reverse
chronological order.

 
The Borrower shall pay a prepayment fee of 1%of the amount to be prepaid in the
event of any prepayment of the loan or any part thereof.

 
8.5 The Borrower shall repay the loans hereunder in accordance with Item (1)
below:

(1) The Borrower shall, on the day that is 10 bank business day prior to the
repayment date and each interest settlement date, deposit into the following
repayment account opened by the Borrower sufficient fund to repay the principal
and interest to be paid on such repayment date or interest settlement date. The
Lender may transfer an amount equal to such principal and interest out of such
account on such repayment date or interest settlement date without further
instruction from the Borrower.
 
Repayment Account Name: Laifeng Anpulo (Group) Food Development Co., Ltd.,
 
Account Number: 【572957549394】
 
(2) Other repayment method: N/A

 
6

--------------------------------------------------------------------------------

 
 
Article 9 Security

 
9.1 The Borrower shall provide the following security for the loan hereunder:

 
This Contract shall be the master contract of the Pledge Contracts (Contact
No:2012EZYDZ101801, 2012EZYDZ101802 and 2012EZYDZ101803) made between the
Borrower and the guarantors of Laifeng City Construction Investment Co., Ltd.,
Wenping Luo and Junyi Luo.
 
Laifeng Anpulo Yunxing Transportation Co., Ltd., Wenping Luo and Jinfeng Hu
shall undertake joint liability for the security and shall enter into Guarantor
Contracts, the contract numbers of which are 2012EZYBZ101801 and
2012EZYBZ101802.

 
9.2 The Borrower shall provide other security that is acceptable to the Lender
in the event of any damage, depreciation, title dispute, seizure or attachment
of the collateral hereunder, or unauthorized disposal of the collateral by the
mortgagor, or any adverse change to the guarantor's financial condition, or any
other adverse change to the claims of the Lender.

 
Article 10Representations and Warranties
 
10.1 The Borrower makes the following representations to the Lender:
 
(1) The Borrower is legally and effective registered, and has all qualifications
and capacity to enter into and perform this Contract.

 
(2) The Borrower has obtained all necessary authorizations or approvals to enter
into this Contract. Its execution and performance of this Contract does not
violate its articles of association or any applicable laws or regulations, or
conflict with any of its obligations under other contracts. All essential
approval, permission and registration have obtained or will be obtained by the
Borrower.
 
(3) All documents, financial statements, vouchers and information provided by
the Borrower to the Lender are true, accurate, complete and effective and do not
contain any false record, gross omission or misleading statement.
 
(4) The transaction background hereunder shall be real, legal and do not use for
money laundering and other illegal purpose.
 
(5) The Borrower has not concealed any past or on-going situation which may
affect the Lender’s judgment on the Borrower’s financial status and ability to
repay the Facility.
 
(6) The project related to the loan is meeting the national environmental
protection standard and is not the prohibitive project of consuming energy and
polluting environment identified by the authorities.

 
(7) Others: N/A

 
10.2 The Borrower makes the following warranties to the Lender:

 
(1) The Borrower shall regularly provide the financial and accounting reports
(including but not limited to annual reports, quarterly reports and monthly
reports) to the Lender;
 
(2) If the Borrower has entered into or will enter into any counter guarantor
contracts with the guarantors hereunder, such counter guarantor contracts shall
not cause any adverse impact on the Lender's rights and interests hereof.

 
(3) The Borrower shall accept and actively cooperate with the Lender's credit
check and supervision. In the event of the delivery of the Borrower at its own
discretion, the Borrower shall regularly summarize and report information on the
use of the loan as requested by the Lender, the date of such report shall be:
before 10th of the following month.

 
7

--------------------------------------------------------------------------------

 
 
(4) The Borrower undertakes to obtain prior written consent of the Lender,
before it carries out any merger, division, decrease of capital, equity change,
transfer of material assets and creditor's rights, material external investment,
material increase of debt financing and other action that may cause an adverse
impact on the Lender's rights and interests.
 
The Borrower undertakes to promptly notify the Lender upon occurrence of any of
the following events:

 
A. any change to its articles of association, business scope, registered capital
or legal representative;
 
B. any change to its business pattern, such as any association, joint venture or
cooperation with foreign entity, contract management, reorganization,
restructuring or listing;

 
C. it is or may be involved in any material economic dispute, litigation or
arbitration, or its property is subject to seizure, attachment or supervision in
accordance with applicable laws;

 
D. its winding-up, dissolution, liquidation, suspension of business, revocation
or cancellation of its business licence, or application (or be applied for) for
bankruptcy;

 
E. any of its shareholders, directors or current senior management personnel is
suspected of major crime or involved in any material economic dispute;

 
F. any violation to other contracts of the Borrower; or
 
G. the business or finance of the Borrower suffers difficult or deterioration.

 
(5) The debt hereunder is senior to the debts owed by the Borrower to its
shareholders, and is not subordinated to similar debts owed by the Borrower to
other creditors.

 
(6) The Borrower undertakes not to distribute any dividend or profit in any form
before full settlement of principal, interest and other amount payable in
relation to the loan hereunder.

 
(7) The Borrower undertakes not to dispose of its own assets in a way that will
reduce its ability to repay its debts. The Borrower undertakes not to provide
security higher than 0.5 times of its own assets or exceeds the limited
stipulated in its articles of association to any third party.

 
(8) Unless stipulated in this Contract or otherwise agreed by the Lender, the
Borrower shall not remit the loan hereunder to any associated account or account
of the same name.
 
If the loan hereunder is required to remit to any associated account or account
of the same name, the Borrower shall provide relevant documents to the Lender.

 
(9) The Borrower undertakes the security, loan interest rate and priority
sequence of settlement for the loan hereunder shall not less favorable than any
other financial institutions it provide to at present or in the future.

 
(10) The Lender may require the Borrower to early repay any loan based on the
Borrower's collection of receivables.

 
(11) Others: N/A

 
Article 11 Disclose of Related Transaction

 
Item 11.1 below shall be applicable to both parties:
 
11.1 The Borrower does not belong to the Customer Groups as stipulated in the
Guidelines for the Risk Management by Commercial Banks for Granting Credit to
Customer Groups (“Guidelines”)
 
 
8

--------------------------------------------------------------------------------

 
 
Article 12 Default
 
The Borrower will be in default upon occurrence of any of the following events:

 
1. Borrower fails to make repayment and settlement to lender according to the
provisions of this Contract;

 
2. Borrower fails to withdraw the loan through the agreed methods in this
Contract or to utilize the loan on the agreed ways in this Contract;

 
3. The declaration that borrower made in this contract is not true or the
borrower in violation of his commitment in this contract;
 
4. Under the conditions regulated under the Article 10.2 (4), when lender
believes which may affect the borrower’s or guarantor’s financial condition or
performing capabilities, and borrower fails to provide a new replacement of
security or guarantor;

 
5.The Borrower's credit status decrease, whose ability to make profit, repay
debts or operate its business, or its financial indicators such as cash flow do
not comply with agreed standard in this contract or other financial agreement;

 
6. The Borrower is in default under the contract with the Lender or other
institutions of Bank of China;

 
7. The Guarantor breach the security contract or the Guarantor is in default
under the contract with the Lender or other institutions of Bank of China;

 
8. The Borrower is under termination of business, dissolution, cancellation of
business license or bankruptcy;
 
9. The Borrower is or may be involved in any material economic dispute,
litigation or arbitration, or its property is subject to attachment, seizure or
enforcement, or the Borrower is investigated or punished by any competent
judicial or administrative authority in accordance with laws, which has affected
or may affect performance of its obligations hereunder;
 
10. There is any abnormal change or missing of major individual investor or key
management personnel of the Borrower, or any competent judicial authority has
launched investigation on or restricted right of freedom of such investor or
personnel in accordance with laws, which has affected or may affect performance
of the Borrower's obligations hereunder;
 
11. At the annual reviewing on the Borrower’s financial condition and
performance capability, the Lender find some situation that may affect the
Borrower or Guarantor’s financial condition and performance capability;
 
12. There is any abnormal or large amount of cash flow in or out of the
designated repayment account, besides the Borrower fail to provide the Lender
any acceptable document to explain;
 
13. The Borrower in violate with any other provisions of this contract
concerning to Parties’ rights and liabilities.
 
If the Borrower is in default, the Lender may take any one or more of the
following steps:
 
1. The Lender may require the Borrower to remedy its default within a designated
period;
 
2. The Lender can make full or partial reduction, suspension or cancellation,
termination of the Borrower’s credit limit;
 
 
9

--------------------------------------------------------------------------------

 
 
3. The Lender may cease to advance the loans and other amounts to the Borrower
under this Contract or any other contract between the Lender and the Borrower,
and cancel portion or the entirety of the loan or other amount for which the
Borrower has not made drawdown;
 
4. The Lender may declare immediate maturity of all outstanding loans and other
amounts under this Contract or any other contract between the Lender and the
Borrower, and require immediate repayment, in full or partial, of such loans and
amounts;
 
5. The Lender may terminate or cancel this contract, and terminate or cancel the
portion or the entirety of the other contracts between the Borrower and the
Lender;
 
6. The Lender may require the Borrower to compensate the Lender against all
losses caused by such default of the Borrower;
 
7. The Lender may deduct relevant amount from all RMB and foreign exchange
accounts opened by the Borrower with the Lender or any other institutions of
Bank of China to set off such debt in full or in part. The undue account is
considered early maturity. If the currency of deducted amount is different from
that of the loan hereunder, the amount will be converted in accordance with
applicable exchange rate published by the Lender on the date of such deduction.
 
8. The Lender shall be entitled to excise a security right;
 
9. The Lender shall be entitled to claim for the security amount against the
Guarantor;
 
10. Other steps that are deemed necessary by the Lender.
 
Article 13 Persistence of Rights
 
If either Party does not exercise his part or all rights under this contract, or
does not require the other Party to perform or to bear part or all of the
obligations, which does not constitute a waiver of his rights or obligations.
 
If one Party has tolerance, extension or delay to excise his rights to the other
Party, shall not affect any of his rights in accordance with this contract or
the laws, nor deemed to be a waiver of that right.
 
Article 14 Alteration, Amendment and Termination
 
Any amendment to this Contract shall be agreed by the Parties and made in
writing. Amended clauses or amendment agreement shall constitute an integral
part of this Contract and have equal legal effect as this Contract.
 
Unless otherwise stipulated in laws and regulations or the parties agree
otherwise, this Contract shall not end until all of the Borrower's obligations
hereunder are fully performed.
 
Article 15 Governing Law and Dispute Resolution
 
This Contract shall be governed by the PRC law.
 
All disputes and controversies arising from or in connection with this Contract
shall be solved by the Parties through consultations, failing which, be solved
by the means agreed hereunder.
 
Bring suit to the court situated in the Lender’s domicile location or Bank of
China’s other institutions’ domicile location.
 
Before the dispute resolved, if the dispute does not affect the performance of
the other provisions of this contract, the other terms should continue to be
performed by both Parties.
 
 
10

--------------------------------------------------------------------------------

 
 
Article 16 Appendices
 
The following appendices and other appendices as confirmed by both parties shall
constitute integral part of this Contract and have equal legal effect as this
Contract:
 
Appendix 1: Form of Drawdown Request
 
Article 17 Miscellaneous
 
17.1 The Borrower may not transfer any of its rights or obligations hereunder
without written consent of the Lender.
 
17.2 The Borrower acknowledges that the Lender or Bank of China may, based on
operation and management requirements, authorize or appoint any other
institutions of Bank of China to perform the rights and obligations hereunder,
or transfer the loan hereunder to any other institutions of Bank of China. Such
transfer by the Lender does not require further consent of the Borrower. The
institutions of Bank of China that is the transferee of the rights and
obligations of the Lender hereunder may exercise all rights hereunder, and may
in its own name initiate litigation or arbitration or apply for enforcement in
relation to the dispute hereunder.
 
17.3 Without affection of any provisions of this contract, this contract is
legally binding to the both parties and their respective successors or statutory
assigns.
 
17.4 Unless otherwise agreed, the address of each Party as stated in this
Contract will be its address for communication and contact. If the contact
address or other contact information of a Party changes, such Party shall
promptly notify the other Party of such change in writing.
 
17.5 The transaction under this contract is basing on each Party's solo and
independent interests. If according to the relevant laws, regulations and
regulatory requirements, any other parties of the transaction constitute the
affiliates or related parties to the lender, the other parties of the
transaction shall not seek to take advantage of this relationship affect the
fairness of the transaction.
 
17.6 The titles and the business name within this Contract only for the
convenience to the use of referring, and shall not for the interpretation of the
provisions or the content of rights and obligations.
 
17.7 If so required by applicable laws, regulations, or other financial
regulators, the Lender may provide the information related to this Contract and
other information related to the Borrower to the credit information database of
the People's Bank of China and other countries or other credit database created
in accordance with laws for duly qualified institutions or individuals to check
or use. The Lender may also enquire information related to the Borrower by using
the credit information basic database of the People's Bank of China or other
credit database created in accordance with laws for purpose of execution and
performance of this Contract.
 
17.8 If a drawdown date or repayment date is not a bank business day, it shall
be postponed to the immediate following bank business day.
 
17.9 Due to laws and regulations, changes in regulatory requirements or
regulatory requirements, the Lender cannot fulfill this Contract or cannot
perform in accordance with this Contract, the lender has the right to terminate
or according to laws and regulations or the relevant changes to perform this
Contract or any individual agreement within the Contract. The lender has
liability exemption on the termination or amendment of the Contract due to the
reasons aforementioned.
 
Article 18
 
This Agreement is made in quadruplicate and each party holds two copies. This
Agreement will come into force upon signature and seal by legal representatives
(or personnel in charge) from both Parties.
 
 
11

--------------------------------------------------------------------------------

 
 
Borrower (seal): Laifeng Anpulo (Group) Food Development Co., Ltd.
 
Legal representative/authorized representative: /s/ Wenping Luo
 
Date: 2012-11-06
 
Lender (seal): Enshi Branch of Bank of China Limited
 
Person-in-charge/authorized representative: /s/ Xiaonong Ma
 
Date: 2012-11-06
 
 
12

--------------------------------------------------------------------------------